DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/700,319 has claims 1-16 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/761,818 , filed on July 17, 2015.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated December 02, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
	
Claim Objections
Claims 5 and 13 is objected to because of the following informalities:  “receive, from the second network entity, a second message” The apparatus and method claims are the second network entity the limitation has grammar mistake please change to “receive, from the first network entity, a second message”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10498906. Although the claims at issue are not identical, they are not both patent and instant application discloses possible to prevent the occurrence of an charge error for data packet loss. 
However, the instant application fails to disclose “pausing a PDN charging for any packet corresponding to the PDN connection upon receiving the PDN charging pause indication in case of the PDN connection in which packet drop being allowed: and discarding data packets associated with the PDN connection while the PDN charging is paused, wherein the PDN charging is paused per PDN connection for among the plurality of PDN connections based on the PDN charging pause indication” which the patent discloses.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (Pub. No. US 2015/0333991 A1) in view of Campbell (Pub. No. US 2014/0119242 A1; provisional document in OA appendix).
Regarding claims 1 and 9, Liu discloses a first network entity  in a mobile communication system, the first network entity comprising: a transceiver; and a controller coupled with the transceiver (Figure 13, processor coupled to receiver and transmitter; Figure 11, processor coupled with transmitter and receiver) and configured to: receive, from a second network entity, (Figure 3, shows item 303 PGW transmit to SGW a message) a first message associated with a data packet for a session, (Figure 3, shows item 303 info indicating data flow to be subject to handling of dropped data packets) wherein a connection for the session is released, (See ¶0110, the enb counts the dropped packets until RAB released) trigger a procedure to pause charging for the session based on the first message, (see ¶0077, subscriber associated with the wireless device is not charged for dropped packets which have not arrived at the wireless device; Figure 3, item 308, receive a message comprising information indicating dropped data packet) 
However, Liu fails to disclose transmit, to the second network entity,(PGW) a second message for stopping charging for the session.
Campbell discloses transmit, to the second network entity, a second message for stopping charging for the session. (See ¶0030, the PGW stops sending downlink data upon reception of the suspend notification, the UE is not charged for packets at this point while the UE is in the ECM idle state; interpreted when the PGW gets a suspending notification from the SGW it stops charging for packets at this point)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify indicating the PDN connections with dropped packets to include stop downlink data if the PDN connection has dropped packets. The motivation to combine is to not overcharge the end user for downlink data not received.
	Regarding claims 5 and 13, Liu discloses a second network entity in a mobile communication system, the second network entity comprising: a transceiver; and a controller coupled with the transceiver (Figure 11, processor coupled with transmitter and receiver) and configured to: transmit, to a first network entity, a first message associated with a data packet for a session, (Figure 3, shows item 303 info indicating data flow to be subject to handling of dropped data packets) wherein a connection for the session is released, (See ¶0110, the enb counts the dropped data packets until the RAB released; interpreted that since one RAB (connection) is released its related to a terminal based on a radio link associated with the terminal) trigger a procedure to pause charging for the session based on the first message (see ¶0077, subscriber associated with the wireless device is not charged for dropped packets which have not arrived at the wireless device; Figure 3, item 308, receive a message comprising information indicating dropped data packet)
However, Liu fails to disclose  receive, from the first network entity, a second message for stopping charging for the session.
Campbell discloses receive, from the first network entity, a second message for stopping charging for the session. (See ¶0030, the PGW stops sending downlink data upon reception of the suspend notification message, the UE is not charged for packets at this point while the UE is in the ECM idle state; interpreted UE is not charged for the downlink data not send)
.
Claims 2, 6, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Campbell and, further in view of Sawamoto (Pub. No. US 2013/0090128 A1).
Regarding claim 2, 6, 10 and 14, Liu fails to disclose the first message includes an indication of a UE is in idle state
Campbell discloses the first message includes an indication of a idle state. (See ¶0027, the SGW signaling the PGW to indicate that a UE is in the ECM idle state; See ¶0030, the SGW determines that the UE is in the ECM idle state; upon this determination, the SGW sends a Suspend Notification message (e.g., S5/S8) for that UE (514); Upon receiving the suspend notification, the PGW stops sending downlink data (516) destined for the UE; interpreted that when the SGW determines the UE is idle state it will generate a suspension notification and transmit it to the PGW; Applicant specification see ¶00195, discloses UE detects an idle mode caused by a radio link failure)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the PDN connections with dropped packets to include stop downlink data if the PDN connection has dropped packets. The motivation to combine is to not overcharge the end user for downlink data not received.
	However, Liu in view of Campbell fails to disclose idle state is caused by RLF
	Sawamoto disclose idle state is caused by RLF (See ¶0117, UE detects an RLF and makes the transition to an idle state; Applicant specification see ¶00195, discloses UE detects an idle mode caused by a radio link failure)
.
Claims 3-4, 7-8, 11-12 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Campbell and, further in view of Rydnell et al. (Pub. No. US 2013/0083777 A1; hereinafter Rydnell).
Regarding claims 3, 7, 11 and 15 Liu in view of Campbell fails discloses the procedure is triggered based on a policy that is configured to the first network entity. 
	Rydnell discloses the procedure is triggered based on a policy that is configured to the first network entity. (See ¶0008, the PS service will be suspended during the CS call; the UE will be suspended in the MME, in the SGW and even in the PGW (since charging is done in the PGW); interpreted based on handover policy PGW suspends all charging related to the UE)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Liu in view of Campbell to include PG-W discarding the incoming packets while the PGW charging is suspended. The motivation to combine is efficiently suspend all activities of the UE if the UE is unavailable for PS traffic (See ¶0008).
Regarding claims 4, 8, 12 and 16 Liu in view of Campbell fails discloses the data packet is discarded based on the policy. 
	Ryndell discloses the data packet is discarded based on the policy. (See ¶0008, the PS service will be suspended during the CS call; the UE will be suspended in the MME, in the SGW and even in the PGW (since charging is done in the PGW); This means that any incoming packets to the UE will be discarded in the PGW; interpreted based on handover policy PGW discards all packets that are received)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (Pub. No. US 2014/0370915 A1)- UE continues to perform measurements in order to maintain the quality of a radio link with a serving cell from which the UE receives service. The UE determines whether or not communication is impossible in a current situation due to the deterioration of the quality of the radio link with the serving cell. If communication is almost impossible because the quality of the serving cell is too low, the UE determines the current situation to be an RLF.
Rayavarapu et al. (Pub. No. US 2013/0039339 A1)- UE 101 that is in a connected mode 402 but which is temporarily inactive (i.e. due to no immediate data transfer being needed during an inactive time period of bursty or sporadic communications) transitioning to an idle mode 401.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tejis Daya/Primary Examiner, Art Unit 2472